Citation Nr: 0105445	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  93-20 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right shoulder with multiple 
nerve injury and impaired hand and forearm function, 
evaluated 70 percent disabling, including on an 
extraschedular basis.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right shoulder girdle and arm 
muscles with fracture of the right humerus and arthritis, 
evaluated 50 percent disabling, including on an 
extraschedular basis.

3.  Entitlement to a separate, compensable rating for shell 
fragment wound scarring of the right upper extremity, other 
than a right wrist scar.

4.  Entitlement to special monthly compensation based on loss 
of use of the right hand.

5.  Entitlement to an increased rating for postoperative 
residuals of a left knee injury consisting of subluxation 
and/or instability, evaluated 30 percent disabling, including 
on an extraschedular basis.

6.  Entitlement to a separate, third compensable rating for 
postoperative residuals of a left knee injury consisting of 
traumatic arthritis with limitation of knee motion.



REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Esq.


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from September 1969 
to June 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A July 1991 rating decision confirmed and continued 
the veteran's ratings for service-connected disabilities as 
follows: right radial nerve injury with fracture of the right 
humerus, residuals of a shell fragment wound, evaluated 50 
percent disabling; postoperative residuals left knee injury 
with arthrotomy, evaluated 30 percent disabling; 
hypertension, evaluated 10 percent disabling; and scars, 
right wrist and right lower quadrant, evaluated as 
noncompensable.

By rating decision of April 1992, the RO noted that a 50 
percent evaluation had been in effect for right radial nerve 
injury with fracture, right humerus, residuals of a shell 
fragment wound.  That disability was reclassified as two 
separate disabilities as follows: right radial nerve injury, 
evaluated 50 percent disabling; residuals, shell fragment 
wound, right shoulder with fracture, right humerus and 
arthritis, evaluated 20 percent disabling.

An August 1995 Board order remanded the case for further 
development of the evidence.  While the case was on remand, 
the RO entered a rating decision in December 1996 which 
resulted in assignment of the following evaluations: 
residuals of a shell fragment wound to the right shoulder 
with multiple nerve injury and impaired hand and forearm 
function, evaluated 70 percent disabling; residuals of a 
shell fragment wound to the right shoulder girdle and arm 
muscles with fracture of the right humerus and arthritis, 
evaluated 50 percent disabling.  The disability ratings were 
assigned effective July 17, 1991. Ratings for other service- 
connected disabilities were confirmed and continued.  The 
case was later returned to the Board for continuation of 
appellate review.

The Board entered a decision in January 1998 affirming the 
RO's denials of increased ratings for the residuals of a 
shell fragment wound to the right shoulder with multiple 
nerve injury and impaired hand and forearm function, 
residuals of a shell fragment wound to the right shoulder 
girdle and arm muscles with fracture of the right humerus and 
arthritis, and postoperative residuals of a left knee injury 
with arthrotomy and arthritis.  At the same time, the Board 
remanded the remaining issues on appeal, namely, entitlement 
to an increased rating for essential hypertension and 
entitlement to an increased rating for scars of the right 
wrist and right lower quadrant.  As to the issues on which 
the Board entered a final decision, the appellant 
subsequently appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

In July 1998, the Court issued an order, pursuant to a joint 
motion for remand, vacating and remanding the Board's January 
1998 decision with respect to the issues on which the Board 
had entered a final decision.  The Court dismissed the 
remaining issues remanded by the Board's order of January 
1998.

Thereafter, the Board again remanded the case to the RO by an 
order issued in November 1998.  The Board sought development 
of the evidence with respect to the issue of entitlement to 
special monthly compensation (SMC) based on loss of use of 
the right hand.  The SMC issue had been identified as an 
additional issue on appeal by the Court's July 1998 order, 
which embodied the joint motion for remand.  Additionally, 
the Board sought further development of the evidence with 
respect to the issues of entitlement to increased ratings for 
a right upper extremity disability and a left knee 
disability.

While the case was on remand, the RO entered a rating 
decision in March 1999.  That decision, among other actions, 
confirmed and continued the following ratings for service- 
connected disabilities: Residuals of a shell fragment wound 
to the right shoulder with multiple nerve injury and impaired 
hand and forearm function, evaluated 70 percent disabling; 
residuals of a shell fragment wound to the right shoulder 
girdle and arm muscles with fracture of the right humerus, 
evaluated 50 percent disabling; residuals of a left knee 
injury with arthrotomy and arthritis, evaluated 30 percent 
disabling; hypertension, evaluated 10 percent disabling, and 
scars of the right wrist and right lower quadrant; evaluated 
noncompensably disabling.  Further, the RO granted a separate 
10 percent rating for symptomatic residuals of removal of 
cartilage from the left knee, effective July 17, 1991 and 
granted entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU), 
effective January 30, 1999.  The comments of the veteran's 
representative in July 1999 take exception with the failure 
of the RO to assign a third separate compensable rating for 
left knee pathology based on arthritis and limitation of 
motion.

The RO issued a supplemental statement of the case (SSOC) in 
April 1999.  The SSOC addressed some of the issues cited on 
the title page of this decision.  The case was later returned 
to the Board for continuation of appellate review.

In its most recent decision to date, issued in December 1999, 
the Board affirmed the RO's denials of increased ratings for 
essential hypertension, scars of the right wrist, and scars 
of the right lower quadrant.  At the same time, the Board 
remanded the remaining issues on appeal; namely, those issues 
identified on the title page of this decision.  The 
development requested on remand was completed, and the RO 
issued an SSOC in September 2000 which addressed the issues 
which were the subject of the remand.  Thereafter, the case 
was returned to the Board for continuation of appellate 
review.


FINDINGS OF FACT

1.  In May 1970, the veteran sustained a shell fragment wound 
to the right shoulder girdle and arm musculature with 
fracture of the humerus; there was damage to the radial nerve 
which later was found to also involve all radicular groups; 
the sites of muscle injury have been identified as the 
anterior deltoid region, brachialis and triceps.

2.  Residuals of a shell fragment wound to the right shoulder 
girdle and arm consisting of nerve injury are manifested 
primarily by mild to moderate weakness of muscle groups of 
the upper arm, forearm and hand; atrophy of the wrist and 
hand; and hypalgesia of the forearm and hand; some upper 
extremity motor power, including hand grip strength is 
retained; the disability is productive of no more than 
severe, incomplete paralysis of all radicular groups.

3.  Residuals of a shell fragment wound to the right shoulder 
girdle and arm musculature with fracture of the right humerus 
and arthritis are manifested primarily by severe impairment 
of Muscle Groups III, V, and VI; the currently assigned 50 
percent disability rating reflects disability equivalent to 
unfavorable ankylosis of the major shoulder.

4.  Scarring of the right upper extremity, other than a right 
wrist scar, is manifested by scars which are nonulcerated, 
nontender, and which do not impair function of the right 
shoulder or arm.

5.  Remaining function of the right hand is greater than that 
which would be provided by an amputation stump at the site of 
election below the elbow with use of a suitable prosthesis.

6.  Postoperative residuals of a left knee injury with 
arthrotomy and arthritis are manifested primarily by chronic 
synovitis, including swelling and effusion; the knee joint is 
stable; the disability is productive of no more than severe 
impairment.

7.  Traumatic arthritis of the left knee is manifested by 
knee flexion beyond 60 degrees and by knee extension beyond 5 
degrees, and by painful motion of the knee.  

8.  Service-connected disabilities of the right shoulder 
girdle and arm consisting of neurological and muscle injury 
and the service-connected left knee disorder have not 
required frequent periods of hospitalization nor have they 
produced marked interference with employment.


CONCLUSIONS OF LAW

1.  A rating in excess of 70 percent for residuals of a shell 
fragment wound of the right shoulder with neurological 
deficit involving all radicular groups, including on an 
extraschedular basis, is not warranted. 38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 3.321(b) and § 4.124a, 
Diagnostic Code 8513 (2000).

2. A rating in excess of 50 percent for residuals of a shell 
fragment wound to the right shoulder girdle and arm 
musculature with fracture of the right humerus and arthritis, 
including on an extraschedular basis, is not warranted. 38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.321(b), 
4.55 and § 4.73, Diagnostic Codes 5200, 5303, 5305, 5306 
(2000).

3.  A separate, compensable rating for shell fragment wound 
scarring of the right upper extremity, other than a right 
wrist scar, is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2000).

4.  Special monthly compensation based on loss of use of the 
right hand is not warranted.  38 C.F.R. §§ 1114(k), 5107(b) 
(West 1991); 38 C.F.R. §§ 3.350(a), 4.63 (2000). 

5.  A rating in excess of 30 percent for postoperative 
residuals of a left knee injury consisting of subluxation 
and/or lateral instability, including on an extraschedular 
basis, is not warranted. 38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. § 3.321(b) and § 4.71a, Diagnostic Code 5257 
(2000).

6.  A separate, third compensable rating for postoperative 
residuals of a left knee injury consisting of traumatic 
arthritis with limitation of knee motion is not warranted.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service medical records disclose that the veteran was wounded 
in action in May 1970.  He sustained multiple shell fragment 
wounds to the right upper extremity with fracture of the 
humerus.  There had been nerve damage.  He underwent 
debridement of the wound followed by delayed primary closure.  
It was noted that the right arm was the veteran's dominant 
arm.

When the veteran was examined in June 1971 for service 
separation, it was reported that radial nerve function was 
returning, with motor function of muscles innervated by the 
radial nerve graded as 4/5.  The fracture of the humerus was 
now healed with full shoulder and elbow motion.  A notation 
on the report of the physical examination for service 
separation indicates that the veteran had sustained a 
preservice left knee injury.  It was noted that the joint had 
been "slipping out," and that the last episode of that 
phenomenon had occurred more than one year before.

A VA orthopedic examination was performed in July 1971.  The 
veteran related that he worked as a shipping loader and made 
no reference to having lost time from work.  A deformity was 
felt in the proximal right shoulder.  A metallic foreign body 
was felt in the soft tissue on the dorsomedial aspect of he 
carpal area of the right hand.  Shoulder elevation on the 
right was limited to 90 degrees; external rotation was to 10 
degrees.  Strength of the proximal muscles was in the normal 
range.  The wrist and finger extension on the right was weak; 
there was associated weakness of a lesser degree of the 
intrinsic muscles of the right hand, possibly due to disuse.  
The left knee showed slight swelling of the periarticular 
structures, occasional locking on forced extension, and 
slight quadriceps weakness as compared with the right knee.  
The medial collateral ligament was relaxed.

X-ray examination showed no injury of the right shoulder 
joint.  There was a fracture of the humerus which involved 
the entire middle third.  The fragments were firmly united 
without any major deformity though there was a slight 
angulation present just at the upper margin of the fracture.  
A metallic foreign body was present within the bone 
structure.  The right elbow joint was normal.  The right 
wrist showed no demonstrable fracture.  Numerous small dust- 
like metallic fragments were seen on the dorsal aspect of the 
carpal bones, all in soft tissue; no bone pathology was 
present.  The left knee showed no demonstrable bone or joint 
pathology.  The diagnoses included fracture of right proximal 
humerus, healed, with deformity due to trauma; unstable left 
knee with possible internal derangement.

The veteran was also afforded a neurologic examination by VA 
in July 1971.  He complained of pain and discomfort of the 
right shoulder and right wrist and numbness of the right 
hand.  It was found that extension of the right hand at the 
wrist was weak, as were extension of the proximal phalanges 
of the fingers and extension of the thumb.  Supination of the 
hand and extension and flexion of the elbow seemed weak, as 
was lateral motion of the wrist.  With encouragement, the 
veteran was able to make a fist with the right hand and to 
flex all fingers, but dorsiflexion of the wrist was 
diminished.  Simultaneous extension of the wrist and all 
fingers was missing.  He claimed sensory impairment, 
characterized by diminished sensation of the radial aspect of 
the forearm and hand or an anesthesia over the dorsum of the 
first interosseus space.  The diagnosis was residuals of 
radial nerve lesion, right, improved.

The veteran was hospitalized at a VA medical facility in 
August 1974.  He underwent excision of a foreign body from 
the right wrist.

Reports from a private physician relate that the veteran was 
hospitalized in December 1976.  He complained of having 
experienced left knee pain for the past twelve years, as well 
as swelling and a sensation of slipping inside the knee 
joint.  He underwent a medial meniscectomy of the left knee 
and chondrectomy of the left patella.  The diagnoses were 
torn medial meniscus of the left knee; chondromalacia of the 
left patella.

A VA orthopedic examination of the veteran's left knee was 
performed in February 1977.  It was found that he had 
patellar grating to the lateral side on full extension. The 
finding was attributed to osteomalacia of the patella.

On VA orthopedic examination in November 1977, the veteran 
reported that he had worked as a senior district manager for 
a gas company since August 1977 and indicated that he had 
lost two days from work.  He stated that the left knee was 
unstable and sometimes dislocated, causing falls.  He 
remarked that knee symptoms were unchanged since surgery in 
December 1976.  He complained of knee pain, as well as 
several episodes of swelling associated with fluid on the 
knee.  Inspection of the left knee revealed lateral 
instability of the left patella with a tendency to subluxate 
laterally.  There was crepitus of the knee joint with 
manipulation of the left patella.  Full extension and flexion 
of the of the knee were painful.  There was evidence of 
swelling and effusion of the left knee.  The diagnoses were 
status post arthrotomy and excision of the medial meniscus; 
chondromalacia of the left patella, clinically; and recurrent 
dislocation of the left patella.

A VA neurologic examination was performed in November 1977.  
The veteran indicated that he had been working as a pipe 
fitter and was satisfied with his employment.  It was found 
that extension of the right elbow was not impaired, while 
flexion of the full arm midway between pronation and 
supination was normal.  Extension of the right wrist was 
fair, but extension of the proximal phalanges of the fingers 
was absent.  Extension of the thumb was also absent.  The 
veteran showed some sensory impairment in the radial nerve 
area.  The extensors and abductor of the thumb were impaired, 
and simultaneous extension of the wrist and fingers was 
impossible.  The diagnosis was radial nerve palsy, old.

VA outpatient reports of April 1990 to November 1991 reflect 
that the veteran complained of loss of function of the right 
hand.  He reported pain and numbness of the right hand.  He 
stated that he had diminished grip strength and noted that 
things occasionally slipped out of his right hand.  He 
indicated that he sometimes awoke at night because of right 
arm pain.  He also complained of left knee pain.  When he was 
examined at an orthopedic clinic in November 1991, he 
remarked that he currently worked in construction.  He 
pointed out that he had adapted to his work, but indicated 
that he experienced pain in the right arm with activity and 
had diminished grip strength.  It was found that the veteran 
had full passive range of motion of the right shoulder, elbow 
and wrist.  Range of motion of the left knee was from 0 to 
135 degrees.  Knee joint tenderness was detected.  He had 
anterior cruciate ligament laxity with a firm endpoint on 
testing for the anterior drawer response.  The posterior 
drawer response was negative.  Testing showed no laxity on 
varus or valgus manipulation.  Crepitance was detected.  The 
impressions were post-traumatic degenerative joint disease of 
the left knee; partial radial/ulnar nerve palsy of the right 
arm secondary to traumatic injury.  The examiner remarked 
that the veteran was well-compensated for his limitations.

A VA examination was performed in February 1992.  It was 
found that the veteran had loss of pain sensation of the 
right arm and forearm, more so in the forearm.  There was 
wasting of muscle, particularly in the lower half of the 
right forearm.  Right wrist drop was detected.  He had 
tenderness over the right wrist.  The left knee exhibited 
swelling, tenderness and crepitus.  All movements were within 
normal range, but were painful.  The diagnoses included 
residuals of a gunshot wound to the right arm with radial and 
ulnar nerve damage resulting in wrist drop, with old healed 
fracture of the right humerus; residuals of a gunshot wound 
of the left knee with degenerative arthritis.

When the veteran was examined at a VA neurology clinic in 
March 1992, he reported that a burning pain radiated from the 
right upper arm down to the hand; this pain was reportedly 
associated with numbness and paresthesias.  Inspection of the 
right upper extremity showed diminished muscle bulk.  There 
was mild to moderate weakness of the deltoids, biceps, 
triceps, and the flexors and extensors of wrist and hand 
muscle groups.  The veteran had diminished sensation to 
pinprick in the right hand and forearm.  The assessment was 
nerve bundle damage mostly involving intrinsic hand muscles, 
now with increased pathology and weakness, status post 
gunshot wound.  Examination at a VA neurosurgery clinic in 
March 1992 disclosed right hypothenar atrophy and dorsal 
interosseous atrophy.  According to a VA outpatient treatment 
entry of December 1992, the assessments included partial 
ulnar and radial nerve palsy, severe degenerative joint 
disease of the left knee, and degenerative joint disease of 
the right shoulder.

A VA examination of the veteran's joints was performed in 
October 1995.  It was found that the veteran walked with a 
normal gait  He had no trouble taking his clothes off or 
putting them on.  The right shoulder exhibited about 70 
degrees of internal and external rotation in each direction; 
abduction was to 95 degrees.  A four inch scar was seen in 
the front of the right humerus, marking the point of exit of 
a bullet.  There was also a one inch scar on the top of the 
deltoid anteriorly.  He had a three inch scar in the back of 
the humerus.  Also seen was a 9 inch scar in the posterior 
medial humerus, apparently the site of surgery.

X-ray examination showed no significant degenerative changes 
of the right shoulder joint; a fracture deformity was seen in 
the proximal shaft of the right humerus.  X-rays of the right 
humerus indicated mild to moderate degenerative changes of 
the elbow joint, most likely post-traumatic in origin.  X- 
rays of the right wrist showed no significant degenerative 
changes; numerous tiny foreign bodies were seen in soft 
tissue.  X-rays of the left knee revealed moderately severe 
degenerative arthritis.

The examiner remarked that the veteran had sustained a severe 
gunshot wound of the right humerus with shattering of bone 
and some injury to the radial nerve.  He pointed out that 
there had been good alignment of bone at the site of 
fractures of the right humerus.  He commented that the 
veteran had achieved an excellent result considering the 
damage he had sustained to the right arm.

The veteran was also afforded a VA peripheral nerve 
examination in October 1995.  He indicated that he had 
weakness of right hand grip.  He noted that he was unable to 
extend his fingers when his arm was raised and could only 
extend the fingers if the arm was down.  He reported numbness 
and tingling of the right palm in a patchy distribution.  He 
complained of an aching sensation involving the entire right 
upper extremity and noted pain in the right shoulder.  He 
indicated that he was unable to use the right hand for 
delicate activities; when attempting to write, he tucked a 
pen between his thumb and index finger.  He also complained 
of left knee pain, especially when going downhill.

Neurologic inspection showed that right wrist dorsiflexors 
were 4/5 while abductor digiti minimi and first dorsal 
interosseus muscle were 3+ to 4/5.  The veteran had 
difficulty abducting his right thumb.  The strength of the 
abductor pollicis brevis was estimated to be 4/5.  There was 
patchy hypalgesia involving the right thumb extending into 
the forearm.  Reflexes were symmetric in the upper and lower 
extremities except the right biceps reflex which was slightly 
decreased.  Abduction of the right shoulder was limited to 
about 100 degrees.  It was indicated that the veteran had 
intermittent swelling and some crepitus of the left knee.  
The impressions included gunshot wound injury of the right 
upper arm with right radial and ulnar innervated muscle 
weakness; arthropathy of the left knee (degenerative joint 
disease).

The examiner commented that the veteran had weakness 
involving muscles supplied primarily by the radial nerve 
below the level of the triceps and weakness of some muscles 
supplied by the ulnar nerve.  In addition, the abductor 
pollicis brevis muscle appeared to be slightly weak.  This 
muscle was supplied by the median nerve.  The examiner went 
on to note that the location of scars suggested that the 
veteran might well have had a brachial plexus injury.  There 
was also some dysesthesia secondary to this injury.

The RO, in a March 1996 memorandum to a the director of a VA 
medical center, requested a supplemental orthopedic 
examination.  The RO pointed out that the report of an 
orthopedic examination performed in October 1995 had not 
responded sufficiently to requests for information contained 
in the Board's August 1995 remand order.

A VA examination of joints was performed in March 1996.  The 
examiner remarked that a gunshot wound had produced some loss 
of tissue along the deltoid muscle and brachialis muscle.  It 
was observed that there had been some muscle destruction 
involving the brachialis, as well as triceps, on the inner 
side of the upper arm.  There was also thought to be a small 
amount of pectoralis muscle destruction.  It was indicated 
that the veteran could raise his arm up and flex his elbow 
satisfactorily.

On examination, the elbow moved with 60 degrees of flexion 
and extended to 180 degrees; pronation and supination of the 
elbow were to 60 degrees.  There was no lateral or medial 
ligament instability of the elbow.  The left knee reached 180 
degrees of extension and 70 degrees of flexion.  X-rays of 
the right elbow showed a very large hypertrophic spur 
formation involving the olecranon.  Otherwise, no significant 
abnormalities were seen in the joint spaces, bony structures 
or soft tissues.  X-rays of the left knee showed hypertrophic 
spur formation.  The diagnosis was arthritis of the left 
knee.

On a VA examination of joints performed in November 1996, the 
veteran remarked that he had been in the construction 
business and was now a pipe fitter.  He complained of 
swelling, weakness and giving way of the left knee.  He 
indicated that he had fluid on the knee all the time.  He 
reported that the knee throbbed and that he had limited 
flexion of the knee.  It was found that the veteran walked 
without difficulty.  The examiner indicated that the veteran 
had moderately severe chronic swelling of the left knee.  The 
patella was riding high and was turned outward. No 
crepitation of the left knee was felt.  The collateral and 
cruciate ligaments were firm and stable.  Range of flexion of 
the left knee was to 130 degrees.  X-rays of the left knee 
were interpreted as showing severe arthritis.  The diagnosis 
was severe left knee arthritis and high-riding patella with 
chronic synovitis.

VA outpatient reports, dated from November 1996 to March 
1998, reflect that the veteran complained of chronic right 
shoulder pain.  Physical examination of the musculoskeletal 
system revealed no defects.  A March 1997 treatment entry 
indicates that clinical inspection of the right shoulder 
showed that range of motion and sensory status were within 
normal limits.  

A VA examination of the veteran's right upper extremity and 
left knee was performed in January 1999.  According to 
history, the veteran had been able to hold down a job pretty 
well throughout the years.  During the past three to four 
years, he had begun to notice increased fatigability in the 
left knee-the knee wanted to give way if he did any kind of 
heavy work.  He was having increasing difficulty performing 
power operations with the right hand, such as tightening up 
bolts with a wrench, as well as difficulty picking up bolts 
and putting them on threads when a job involved connecting 
pipe together.  His difficulties performing jobs had been 
getting worse in the last four years.  He could walk about 
300 yards, but then had to stop because of left knee 
discomfort.  He also noticed that his left knee would 
sometimes give way when he was climbing stairs carrying pipe.  
The veteran had primarily been involved in heavy construction 
jobs, for example, the construction of power plants.  Heavy 
construction involved significant carrying and climbing.  He 
had noticed increased lack of endurance of the left knee and 
increased fatigability and lack of endurance of the right 
arm.  

The veteran denied flare-ups of pain involving the right 
upper extremity or left knee.  He indicated that he did not 
use crutches, braces or a cane.  There had been no recent 
surgery in recent years involving the right upper extremity 
or the left knee.  He denied dislocation or subluxation of 
pertinent joints.  He indicated that he experienced clicking 
and crunching of the right shoulder when he tried to raise 
his arm over his head.  He noted that he had missed one week 
from work in 1998 because of knee and shoulder symptoms-he 
had been unable to work during that week because of pain.

Examination of the veteran's right upper extremity revealed a 
very long, 10 to 12 cm scar on the medial side of the right 
arm, just below a surgical scar, associated with an entrance 
wound; also seen was an exit wound scar on the anterior 
aspect of the right shoulder.  It was found that the veteran 
demonstrated a complete radial nerve palsy of the right upper 
extremity characterized by inability to extend the wrist, 
inability to extend the fingers at the metacarpophalangeal 
joints, and inability to extend the thumb away from the palm.  
The examiner commented that, in fact, the veteran's right 
thumb remained over the index finger at all times.  The 
veteran did demonstrate that he had active median nerve 
function and active ulnar nerve function of the right hand.  
He could make a composite fist by flexing fingers into the 
palm.  He could adduct and abduct his fingers away from one 
another.  When he pinched his thumb against the index finger, 
the first dorsal interosseous muscle contracted normally.  He 
had minimal to no damage to the median nerve and ulnar nerve.  
The examiner stated that impairment consisted primarily of 
100 percent radial nerve palsy of the right arm.

Functional evaluation of the right hand revealed that the 
veteran had 40 pounds of grip strength in the right hand and 
110 pounds of grip strength in the left hand, measured using 
a Jaymar device.  He could not get the thumb to touch the 
tips of his fingertips.  He was able to pick up a nickel from 
a pillow with some difficulty.  When he held a pencil, he 
held it by pressing the pencil against the proximal phalanx 
of his index finger, with the palmar surface of his thumb.  
When writing, he mostly used wrist motion.  The tips of the 
veteran's fingers, index through little fingers, touched the 
palm, without difficulty, at the median transverse fold.  The 
veteran could not get the thumb across the hand to touch the 
little finger or the ring finger.  He could barely touch the 
middle finger and index finger with the tip of the thumb.  It 
was again noted that the veteran had no abduction or 
extension of the thumb away from the palm.  Sensation was 
noted to be diminished on the radial side of the hand, 
dorsally, in the distribution of the radial nerve.

Examination of the left knee disclosed a slight varus 
deformity.  Range of motion was from full extension at 0 
degrees to 90 degrees of flexion.  He had a lot of pain in 
the knee when he flexed between 70 degrees and 90 degrees.  
He was very resistant to flexing the knee in the range from 
70 degrees to 90 degrees.  He would not flex at all beyond 90 
degrees because of severe pain.  The knee demonstrated 1+ 
swelling, with definite intra-articular fusion.  There was 
tenderness along the medial joint line.  The ligaments were 
stable.  

X-rays of the left knee revealed severe degenerative 
arthritis of the entire knee joint with varus deformity.  X-
rays of the right shoulder revealed a well-healed, segmental-
type fracture of the humerus, with no other abnormality other 
than small pieces of metal located in soft tissue around the 
shoulder, but none in the joint.  The clinical diagnoses were 
radial nerve palsy of the right upper extremity; instability 
and limitation of the right shoulder; severe degenerative 
arthritis of the left knee, postoperative medial 
meniscectomy.

The examiner noted that he had reviewed the veteran's medical 
records and was responding to questions raised in the Board's 
December 1999 remand.  It was the examiner's opinion that the 
veteran's right arm functioned much better than a prosthesis.  
Acts of grasping and manipulation could be accomplished much 
better with the veteran's own upper extremity, as compared 
with an amputation and prosthesis.  Further, the examiner 
commented that the veteran had significant functional loss 
from the left knee disorder.  Functional loss of the left 
knee was characterized by the weakness and fatigability 
described in the veteran's history and by pain and limitation 
of motion depicted on physical examination.  The examiner 
referred to veteran's account of giving out of the knee after 
walking only 300 yards as one instance of functional loss 
stemming from left knee disability.  The examiner stated that 
he was not able to provide an estimate of additional degrees 
of loss of motion due to fatigability and flare-ups.  
However, it was the examiner's opinion that disabilities of 
the right upper extremity and left knee had deteriorated 
quite a bit in the last three to four years.  

The examiner believed that the veteran was now getting to the 
point that where his employability at his present occupation 
was coming into question.  It was indicated that the veteran 
was afraid that he was going to hurt somebody or himself if 
he continued to try to do heavy manual labor such as hauling 
big sections of pipe up and down stairs because of the pain 
in the left knee and weakness in the right arm.  The examiner 
believed that the veteran should begin to consider some type 
of occupational change into a lighter job that did not 
involve prolonged standing, climbing, and lifting.  He 
observed that it was remarkable that the veteran had been 
able to perform the hard work in which he had been engaged 
for such a long time.

A VA examination of the veteran's scars was performed in 
January 1999.  The examiner stated that a review of the 
veteran's medical records had been performed.  The first scar 
described was a scar on the right anterior shoulder measured 
2 cm by 1 cm.  It was irregularly coin-shaped and slightly 
raised and was the same color as the rest of the skin.  There 
was no ulceration or break down.  There was a small area of 
depression in the scar.  There was no inflammation, edema or 
keloid formation.  The examiner described the scar as 
producing slight disfigurement.  Other scars were identified 
on the right upper extremity below the shoulder.  The second 
scar described was an irregular scar on the extensor surface 
of the right upper arm measured 7 cm long by 4 cm wide at its 
widest.  The scar was nontender, elliptical in shape, 
irregular in texture, and was slightly raised with areas of 
depression.  There was no inflammation, edema or keloid 
formation and it was about the same color as the rest of the 
skin.  The examiner described the scar as disfiguring.

The next scar identified was on the volar surface of the 
right arm.  The scar was elliptical in shape, measuring 19 cm 
by cm at its widest point, but on average, measuring about 2 
cm to 3 cm in width.  The examiner described the scar as 
disfiguring.  The skin was lighter in color the area of the 
scar and was very irregular.  The scar was nontender.  There 
was some underlying tissue loss and slight keloid formation.  
No edema was present.  The texture was rough and irregular.  
Adjacent and medial to the scar on the volar surface of the 
right arm was another scar, measuring 4 cm long by 2 cm wide.  
The scar was round in shape and was not tender.  There was no 
adherence, ulceration, break down or depression.  The scar 
was slightly raised.  There was no underlying tissue loss.

On the right forearm, there was a hairline, very thin 11.2 cm 
scar, which was barely visible, except when pointed out by 
the veteran.  There were multiple, "X" shaped 1 cm to 2 cm 
shrapnel scars, about six of them, that were over the right 
forearm.  They were very faint, but noticeable.  Also seen 
was a linear surgical scar of the left knee.  The scar 
measured 6 cm by 1.5 cm and was very light in color and was 
nontender.

The examiner stated that there was some limitation of 
function from the veteran's scars.  In this regard, the 
examiner noted that the veteran had experienced numbness and 
pain of the right arm since the injury in service and was 
unable to do repetitive motion.  There was right shoulder 
discomfort and arthritic changes.  The veteran had some 
radial and ulnar nerve damage and muscle atrophy of the right 
arm.  The scar of the left knee had been from surgery during 
the 1970's to treat dislocation of that knee.  The diagnoses 
were multiple disfiguring scars secondary to gunshot wound 
and hand grenade fragments while in service; and dislocated 
left knee requiring surgery, which caused a scar to the left 
knee as a result of an explosion in Vietnam.

A July 2000 report of a VA social and industrial survey 
relates that the veteran had remained unemployed since 
January 1999 due to his service-connected disabilities.  He 
was formerly employed and had been a member of a plumbers and 
steam fitters union.  According to the business manager of 
the union local, the veteran, because of physical disability, 
could no longer safely perform his duties and 
responsibilities at work.  Some of the veteran's duties 
included pipe fitting, welding, lifting, twisting, and 
standing; other aspects of the work included sitting.  It was 
related by the social worker that the veteran had no 
documentation of efforts to obtain employment considering his 
service-connected disabilities, or his inability to perform 
work.  

The social worker's narrative goes on to discuss the 
veteran's functional limitations.  With respect to 
postoperative residuals of a left knee injury, the veteran 
could not ambulate long distances.  He used a cane for 
assistance and/or he would hold on to furniture for stability 
when he was around the house.  The knee injury had also 
affected the veteran's ability to stand or sit in a 
particular position for any length of time.  He also required 
assistance with dressing, i.e., putting on pants.  With 
respect to residuals of injury to the right upper extremity 
consisting of both neurologic impairment and muscle damage, 
the veteran was dependent upon the assistance of others with 
dressing, i.e., putting on his shirt and socks and tying his 
shoes.  His wife assisted him in bathing and grooming, i.e., 
shaving and bathing of difficult-to-reach areas.  The veteran 
prepared his meals and administered medications 
independently, although he received occasional assistance.  
It was the social worker's assessment that the veteran could 
not perform any work involving tasks that required extensive 
use of the right shoulder, arm or forearm.  It was further 
the assessment that the veteran would not be suitable for 
return to employment at the current time.

The business manager of a union local provided a statement, 
dated in February 2000, which accompanies the VA social and 
industrial survey.  He indicated that he had known the 
veteran for more than twenty years and that he had worked 
with the veteran on several jobs.  The veteran's limitations 
had increased significantly in the last four to five years.  
At first, the veteran had worked as a plumber/pipe fitter, 
but as time went on, the lifting and wrench twisting became 
too strenuous, so the veteran then worked mainly as a welder.  
Welding worked fine as long as the veteran did not have to 
get in too many different positions to make the welds.  He 
even went to work in one of the local fabricating shops for a 
lower wage so that he would not have to make position welds.  
This helped, but after a while, he could not make quality 
welds because it was too painful to hold the welding stinger 
in his right hand.  The welding hood became unbearable to 
wear and caused the veteran's neck, shoulder and arm to ache 
continuously, so he had to quit welding.  Because of pain in 
his knee and the rest of his body, he was not able to sit at 
a fabrication table to do his job.  

Statements in the record from the veteran and his attorney 
provide argument in support of the claimant's appeal.  It is 
contended, in essence, that higher ratings should be assigned 
for service-connected disabilities.  It is claimed that 
function of the right arm and hand and the left knee have 
deteriorated significantly over the years and to a much 
greater extent than reflected by the currently assigned 
ratings.

The veteran pointed out that he used to perform construction 
work and asserted that he had to turn down jobs because pain 
and weakness from service-connected disabilities greatly 
limited range of motion.  He stated that he is right handed 
and that shell fragment wounds involve the right upper 
extremity.  He claimed that weak grip strength caused 
employment problems because he once had to climb in the 
construction business and found it very difficult to support 
his weight with the right arm.

The veteran's attorney asserts that a combined rating of 80 
percent should be assigned for muscle damage to the right 
upper extremity based on application of Diagnostic Codes 
5303, 5305 and 5306.  He maintains that a combined rating of 
80 percent should be assigned for residuals of a left knee 
injury based on application of Diagnostic Codes 5256, 5257, 
5259 and 5260.  He claims that separate, compensable ratings 
should be assigned for disabilities of the right shoulder, 
right elbow and left knee, based on arthritis.  He asserts 
that extraschedular ratings should be assigned for 
disabilities involving the right shoulder and arm and the 
left knee.  He contends that recent examinations were 
inadequate for rating purposes for failure to describe range 
of motion of the right shoulder, arm and elbow or the left 
knee, and for failure to adequately assess instability of the 
left knee.  Moreover, the attorney argues that a recent VA 
social and industrial survey was inadequate for failure to 
comply with the Board's remand instructions specifying that 
detailed information be obtained regarding the veteran's 
functional limitations.

Additionally, it is argued that the veteran should be granted 
SMC based on loss of use of the right hand.  It is claimed 
that actual remaining function of the right hand would be 
equally well served by a prosthesis.  In this regard, the 
Board's attention is called to medical evidence demonstrating 
that the right hand has extensive loss of grip strength, 
muscle weakness, and decreased sensation.

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  In this regard, the 
Board notes that procedural and evidentiary development 
requested has been fully complied with, pursuant to a Court 
order and Board remands.  The veteran has been provided an 
opportunity to submit additional evidence, and the RO has 
obtained additional VA medical records, conducted medical 
examinations, performed a social and industrial survey, and 
applied pertinent laws and regulations in its adjudication of 
the veteran's claims.

The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history. 38 C.F.R. §§ 4.1 and 4.2.  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1995).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from specific disabilities.  38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.

A 70 percent rating is warranted for severe, incomplete 
paralysis of all radicular groups of the major arm.  A 90 
percent rating is warranted for complete paralysis of all 
radicular groups of the major arm.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513.

A 40 percent rating is warranted for severe impairment of 
Muscle Group III involving intrinsic muscles of the shoulder 
girdle of the major arm.  (Function: Elevation and abduction 
of arm to level of shoulder, act with certain muscles of 
Group II in forward and backward swing of arm).  The 40 
percent rating is the highest rating provided by this 
diagnostic code. 38 C.F.R. § 4.73, Diagnostic Code 5303.

A 40 percent rating is warranted for severe impairment of 
Muscle Group V involving flexor muscles of the elbow of the 
major arm.  The function of this muscle group is supination 
of the elbow and stabilization of the shoulder joint.  38 
C.F.R. § 4.73, Diagnostic Code 5305.  The 40 percent rating 
is the highest rating provided by this diagnostic code. 

A 40 percent rating is warranted for severe impairment of 
Muscle Group VI involving extensor muscles of the elbow of 
the major arm.  The function of this muscle group is 
extension of the elbow and stabilization of the shoulder.  38 
C.F.R. § 4.73, Diagnostic Code 5306.  The 40 percent rating 
is the highest rating provided by this diagnostic code. 

Two or more severe muscle injuries affecting the motion 
(particularly strength of motion) about a single joint may be 
combined but may not in combination receive more than the 
rating for ankylosis of that joint at the "intermediate" 
angle, except that with severe injuries involving the 
shoulder girdle and arm, the combination may not exceed the 
rating for unfavorable ankylosis of the scapulohumeral joint.  
38 C.F.R. § 4.55(b), as in effect prior to July 3, 1997.

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e), as in 
effect on and after July 3, 1997.

A 50 percent rating is provided for intermediate ankylosis of 
the major elbow at an angle of more than 90 degrees, or 
between 70 degrees and 50 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5205.

A 50 percent rating is warranted for ankylosis of the 
scapulohumeral articulation, major arm, where ankylosis is 
unfavorable, with abduction limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

A 30 percent rating is warranted for severe impairment of the 
knee involving recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 30 percent 
rating is the highest rating provided by this diagnostic 
code.

Special monthly compensation is payable if a service-
connected disability results in anatomical loss or loss of 
use of one hand.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a).

Loss of use of a hand, for the purpose of special monthly 
compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the hand, whether the acts of grasping, 
manipulation, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63.

It is asserted that a higher rating should be assigned for 
residuals of a shell fragment wound to the right shoulder 
girdle and arm involving multiple nerve injury.  A review of 
the record establishes that the veteran experiences 
significant residual impairment from right upper extremity 
peripheral nerve damage, including weakness of handgrip.  The 
Board does not dispute the veteran's contention that 
diminished handgrip strength impaired his ability to do 
construction work, nor does the Board dispute the contention 
that the veteran had sometimes passed up jobs because of 
right arm pain and weakness.

However, the objective evidence, with particular reference 
recent examination findings, discloses that the veteran 
retains at least a moderate degree of range of motion of the 
right shoulder, right elbow and right wrist. In this regard, 
he was able to abduct the right arm to at least shoulder 
level and was capable of full extension of elbow, as well as 
a significant degree of elbow flexion. Moreover, although he 
experienced difficulty abducting the thumb, he remained 
capable of doing so. The veteran has at least moderate 
strength of muscles controlling wrist and hand movements. His 
grip strength, then, while compromised, is retained. Wrist 
drop, reported by an medical examiner in February 1992, was 
not confirmed on any prior or subsequent examinations 
performed by neurologists. The veteran experiences sensory 
changes characterized by pain radiating from the shoulder 
down to the hand, as well as numbness of the right thumb and 
fingers, identified as hypalgesia. However, he continues to 
retain a significant degree of motor power of the right 
shoulder, elbow, wrist and hand. 

The Board is aware that the VA physician, who most recently 
examined the veteran, reported that the veteran had complete 
radial nerve palsy.  However, at the same time, that examiner 
also found virtually no compromise of the function of the 
right upper extremity median nerve and ulnar nerve.  The 
currently assigned 70 percent rating reflects, in the 
aggregate, severe incomplete paralysis of all right (major) 
upper extremity radicular groups.  It is equivalent to a 70 
percent rating which would be assigned for complete paralysis 
of radial nerve of a major extremity under Diagnostic Code 
8514.  In order to be entitled to assignment of the next 
higher rating of 90 percent for peripheral nerve injury of 
the major arm, there must be evidence of complete paralysis 
of all radicular groups.  This has not been demonstrated.

It is asserted that a higher rating should be assigned for 
residuals of a shell fragment wound to the right shoulder 
girdle and arm involving muscle damage.  It is argued that a 
combined rating of 80 percent should be assigned based on 
diagnostic codes reflecting severe damage to Muscle Groups 
III, V and VI.  A review of the record establishes that the 
original injury involved an entrance wound at the anterior 
deltoid (Muscle Group III) and an exit wound at the right 
brachialis (Muscle Group V).  It appears that the triceps 
(Muscle Group VI) was also damaged by shell fragments.  
Accordingly, the Board agrees that Diagnostic Codes 5303, 
5305 and 5306 are for application in rating residuals of a 
shell fragment wound involving damage to the right shoulder 
girdle and arm musculature.

In any event, it should be noted that the veteran has been 
assigned a 50 percent rating for residual impairment 
resulting from right shoulder girdle and arm muscle damage.  
The 50 percent rating was assigned under Diagnostic Code (DC) 
5200 which is for application to unfavorable ankylosis of the 
scapulohumeral joint.  Rating criteria provide for assignment 
of a 50 percent rating based on unfavorable ankylosis of the 
shoulder joint, where, as in this case, the RO has determined 
that there is severe impairment of two or more muscle groups 
of the shoulder girdle and arm musculature.  In this 
particular case, because Muscle Groups V and VI are injured, 
a combined rating of 50 percent could be assigned under 
Diagnostic Code 5205.  This is the rating which is equivalent 
to intermediate ankylosis of the major elbow.  Under the 
provisions of 38 C.F.R. § 4.55(b), old criteria, the rating 
for muscle injury would, in any event, be 50 percent.  

Under the new rating criteria, because the rating for severe 
injury to Muscle Group III, Muscle Group V, or Muscle Group 
VI of the major upper extremity is 40 percent, the combined 
rating for the injuries to all involved muscle groups would 
have to be increased one level.  38 C.F.R. § 4.55(e), new 
criteria.  The next higher rating is either a 50 percent 
rating under Diagnostic Code 5200 or a 50 percent rating 
under Diagnostic Code 5205.  Neither the old nor the new 
rating criteria is more favorable to the veteran, and a 50 
percent rating for muscle injury to all three muscle groups 
is the correct schedular rating.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The veteran, then, is in receipt of the proper schedular 
rating provided for damage to affected muscle groups of the 
right shoulder girdle and arm, under either the old or the 
new rating criteria.

As regards the contentions of the veteran's attorney that 
separate ratings should be assigned for muscle injury in the 
right shoulder girdle and arm and arthritis with limitation 
of motion of the right shoulder, such action is inconsistent 
with the controlling regulations.  It is pyramiding to assign 
one rating for muscle injuries in the same anatomical region 
which act on one or more joints, and a separate rating for 
limitation of motion due to arthritis of the same joints 
acted on by the injured muscles.  38 C.F.R. § 4.14 (2000).  
In these cases of severe muscle injury, the provisions of 38 
C.F.R. § 4.55, cited above, provide that the rating be 
equivalent to a certain degree of ankylosis, or that it be 
the next higher rating.  In either event, that rating is a 50 
percent rating.  

It is asserted that a higher rating should be assigned for 
scars of the right upper extremity (right shoulder girdle and 
arm), other than right wrist scarring.  A recent examination 
for rating purposes described the several scars present on 
the veteran's right upper extremity, as well as a scar of the 
left knee.  None of the scars was shown to cause ulceration 
or tissue break down.  Accordingly, no basis is provided for 
assignment of a compensable rating for any of the scars 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7803.  
Moreover, none of the scars was shown to be tender and 
painful on objective demonstration.  Accordingly, no basis is 
provided for assignment of a compensable rating for any of 
the scars pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7804.  Additionally, only one scar was found to produce some 
tissue loss, but there is no indication from the medical 
evidence that the scar was deeply adherent to muscle tissue 
beneath the scar.  That same scar was found to be only 
slightly keloidal.   The remaining scars were not shown to 
produce any adherence.  None of the scars was described as 
limiting motion of the right shoulder girdle or arm, separate 
and distinct from the nerve injury and muscle injury, which 
carry ratings of 70 percent and 50 percent, respectively.  
Accordingly, no basis is provided for assignment of a 
separate, compensable rating for any of the scars pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805, which directs that 
scars may be rated on limitation of function.  

The Board is aware that the examining physician stated that 
there was some limitation of function from the veteran's 
scars.  However, the examiner went on to describe the 
functional limitations in terms of numbness and pain of the 
right arm stemming from radial and ulnar nerve damage, and in 
terms of right shoulder discomfort stemming from arthritis.  
Accordingly, the functional limitations, which the examiner 
apparently attributed to scarring, are in fact functional 
limitations contemplated by the 70 percent rating already 
assigned for neurological damage of the right upper extremity 
and by the 50 percent rating already assigned for muscle 
damage of the right shoulder girdle and arm.  In this regard, 
the Board notes that the residual damage of affected muscles 
also includes arthritis of a joint associated with the muscle 
damage, in this case, the shoulder joint.  

The Board is aware that the examining physician described 
several scars of the right upper extremity as disfiguring.  
It should be noted that 38 C.F.R. Part 4, Diagnostic Code 
7800 is for application to rating disfigurement from scars, 
but such scars must be located on the head, face or neck.  
Accordingly, Diagnostic Code 7800 is not a potentially 
alternate rating code in this case.

It is asserted that the veteran has loss of use of the right 
hand.  However, the most recent VA examination for rating 
purposes indicated that the veteran remains capable of 
performing activities requiring a capacity for grasping and 
manipulation.  In this regard, it was found that the veteran 
was able to pick up a nickel from a pillow, an act which 
requires fine motor control.  Although he holds a pencil 
rather awkwardly, he remains capable of writing, an activity 
which requires a reasonable degree of motor control.  In 
addition to retaining a measure of fine motor control, the 
veteran retains some degree of sensation and feeling in the 
hand.  Especially noteworthy is that the examining physician 
specifically stated that acts of grasping and manipulation 
could be accomplished much better with the veteran's own hand 
than with an amputation stump fitted with a prosthesis.  The 
Board does not dispute the contention that disability 
involving the veteran's right hand limits his ability to 
adequately perform certain activities.  However, the degree 
of retained function of the hand remains significantly 
greater than that which would be served by an amputation 
stump with prosthesis in place.  

It is asserted that a higher rating should be assigned for 
residuals of a left knee injury.  A review of the record 
discloses that the left knee joint exhibited some tenderness 
and swelling, as well as some crepitance or grating, when the 
veteran was examined about five years ago.  A recent 
examination for rating purposes demonstrated moderately 
severe, chronic swelling of the knee.  At the same time, 
however, it was found that the knee was stable.  No 
crepitance was then detected.  In all, the Board concludes 
that the veteran is appropriately compensated for his left 
knee disability by the currently assigned 30 percent rating 
under DC 5257, which contemplates severe impairment of the 
knee, particularly recurrent subluxation and/or lateral 
instability.  

It is also argued that a separate, compensable rating should 
be assigned for a left knee disability based on arthritis, as 
distinct from the rating already assigned under Diagnostic 
Code 5257.  Two opinions of the Office of the General Counsel 
are pertinent here:  VAOPGC PREC 23-97 (July 1, 1997) and 
VAOPGC PREC 9-98 (August 14, 1998).  Together they provide 
that a separate rating be assigned for arthritis of the knee 
with the required degree of limitation of motion or painful 
motion, in addition to a rating assigned for recurrent 
subluxation or lateral instability under Diagnostic Code 
5257.  To meet the requirements for such a separate rating, 
the veteran must have arthritis of the knee with a degree of 
limitation of motion which meets the requirements for a 
noncompensable rating under Diagnostic Codes 5260 or 5261 or 
he must have arthritis of the knee with painful motion.  A 
noncompensable rating for limitation of motion of the knee is 
provided when flexion is limited to 60 degrees or extension 
is limited to five degrees.  Diagnostic Codes 5260, 5261.

Here, the most recent VA examination for rating purposes 
disclosed that the veteran had full range of left knee 
extension.  He had significant limitation of left knee 
flexion, in that pain completely limited flexion beyond 90 
degrees, while pain accompanied flexion in the range from 70 
degrees to 90 degrees.  However, there is no indication from 
the current examination, or past examinations, of pain 
limiting flexion before 70 degrees.  (See 38 C.F.R. § 4.71, 
Plate II, which specifies that range of motion of the knee is 
from 0 degrees extension to 140 degrees of flexion).  The 
veteran does not, then, meet the criteria for assignment of a 
separate, compensable rating for his left knee disability on 
the basis of arthritis, with noncompensable limitation of 
motion under Diagnostic Codes 5260 or 5261.

The Board has considered the assertion that a combined rating 
of 80 percent should be assigned for residuals of a left knee 
injury by application of several diagnostic codes in addition 
to DC 5257; specifically, DC 5256, 5259 and 5260. DC 5256 is 
for assignment where the knee joint exhibits ankylosis. In 
this case, however, the left knee is not ankylosed, and DC 
5256 is simply not applicable here.  For reasons discussed 
above, the assignment of a separate, compensable rating under 
DC 5260 is not warranted in this case.

VAOPGC PREC 9-98 explains that a separate 10 percent rating 
could have been assigned in this case based on traumatic 
arthritis of the left knee with painful motion under 38 
C.F.R. § 4.59.  However, in this case, the RO opted instead 
to assign a separate 10 percent rating for left knee 
impairment under Diagnostic Code 5259.

DC 5259 is for assignment where there are symptomatic 
residuals from removal of semilunar cartilage from a knee.  
The veteran underwent removal of the left medial meniscus 
about 20 years ago, so DC 5259 is applicable in this case.  
The RO entered a decision in March 1999 granting service 
connection and assigning a 10 percent evaluation for removal 
of cartilage from the veteran's left knee, under DC 5259.  
The 10 percent rating assigned for removal of cartilage from 
the left knee was assigned as a disability entity separate 
and distinct from a disability classified as postoperative 
residuals of left knee injury with arthrotomy and arthritis, 
for which a 30 percent evaluation had earlier been assigned 
under DC 5257.  A rating of 10 percent is the maximum rating 
available under DC 5259.  The assignment of the 10 percent 
rating under DC 5259 means that a separate, compensable 
rating for left knee impairment has been assigned on the 
basis of consideration of limitation of motion of the left 
knee.  The General Counsel explained in VAOPGC PREC 9-98 that 
a rating assigned under Diagnostic Code 5259 is contemplative 
of loss of range of motion requiring consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  Inasmuch as the 10 
percent rating assigned by the RO for left knee impairment is 
contemplative of limitation of motion, it would clearly be 
pyramiding to assign yet a third compensable rating under the 
provisions of 38 C.F.R. § 4.59 for traumatic arthritis and 
painful motion of the left knee.  38 C.F.R. § 4.14 (2000).

In summary, the only way for the veteran to receive a higher, 
separate schedular evaluation, for traumatic arthritis of the 
left knee with limitation of motion, would be for his knee to 
exhibit limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees, or for him to exhibit pain on 
undertaking motion of the knee, weakness, fatigability and/or 
incoordination of the knee equivalent to that degree of 
limitation of flexion or limitation of extension.  38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran does not have 
limitation of left knee motion or other pertinent symptoms 
equivalent to this degree of limitation of left knee motion.  
Accordingly, the separate 10 percent rating assigned by the 
RO under Diagnostic Code 5259 is a correct separate rating, 
in addition to the 30 percent rating assigned under 
Diagnostic Code 5257.

The RO has determined, in the first instance, that the 
veteran does not satisfy the criteria for assignment of a 
higher rating on an extraschedular basis for residuals of a 
shell fragment wound to the right upper extremity involving 
nerve injury, residuals of a shell fragment wound to the 
right upper extremity involving muscle injury, or 
postoperative residuals of a left knee injury.  The Board 
concurs with that determination.  

The Board finds it noteworthy that despite much pain and 
discomfort involving the right upper extremity and the left 
knee, the veteran has not required hospitalization, during 
the past several decades, for treatment of either the right 
upper extremity or the left knee.  On examinations performed 
by VA during the 1970's, the veteran indicated relatively 
little time lost from work because of the disabilities in 
question.  Moreover, at the most recent examination for 
rating purposes in January 1999, the veteran acknowledged 
that, as recently as 1998, he had lost only one week from 
work.  Although the veteran states that he had to forego 
opportunities for certain jobs because of pain and discomfort 
affecting the right upper extremity and/or the left knee, it 
nevertheless remains that he had maintained steady employment 
as a plumber, pipe fitter and welder in the heavy 
construction business for almost thirty years after he left 
military service.  

There is, then, no evidence in the record of frequent periods 
of hospitalization or marked interference with employment 
(beyond that contemplated by the rating schedule) 
attributable to residuals of a shell fragment wound to the 
right upper extremity involving nerve injury, residuals of a 
shell fragment wound to the right upper extremity involving 
muscle injury, or postoperative residuals of a left knee 
injury.  The Board finds that the evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
criteria, so as to warrant the assignment of a higher rating, 
on an extraschedular basis, for impairment stemming from any 
of the three previously referenced service-connected 
disabilities.  38 C.F.R. § 3.321(b)(1).  

The Board is aware that the RO recently granted the veteran a 
total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU).  
It was determined that, effective January 1999, the veteran 
was unable to secure or follow a substantially gainful 
occupation as the result of all of his service-connected 
disabilities.  A determination that a claimant is entitled to 
TDIU is not equivalent to a finding that any specific 
disability for which service connection is in effect is 
productive of marked interference with employment.  Rather, 
the assignment of TDIU is predicated on a determination that 
the impact of all service-connected disabilities, rather than 
any single disability, precludes gainful employment 
compatible with a veteran's education and occupational 
experience.

The Board has taken note of the contention regarding 
inadequacies of examination reports. However, the Board 
concludes that, when all examination reports are taken 
together, they are adequate for rating purposes. In this 
regard, the Board points out that the evidence now in file 
adequately depicts motor and sensory impairment of the right 
upper extremity; adequately depicts the extent of right 
shoulder girdle and arm muscle injury, scarring and range of 
motion of the right shoulder and right elbow; and adequately 
depicts left knee joint manifestations, including range of 
motion.  Moreover, the evidence now in file adequately 
details function of the right hand.  Additionally, the Board 
notes that a VA social and industrial survey was responsive 
to the instructions set forth in the Board's most recent 
remand order, in that it provides sufficient detail about the 
veteran's employment history and daily activities.

In sum, the evidence in its entirety does not support 
assignment of increased ratings, on a schedular or 
extraschedular basis, for a right shoulder girdle and arm 
disability involving nerve damage, a right shoulder girdle 
and arm disability involving muscle damage, or a left knee 
disability consisting of recurrent subluxation or lateral 
instability.  Further, the totality of the evidence does not 
support assignment of a separate compensable rating for shell 
fragment wound scarring of the right upper extremity, other 
than a right wrist scar; does not support a grant of SMC 
based on loss of use of the right hand; and does not support 
assignment of a separate, third compensable rating for left 
knee disability based on traumatic arthritis and limitation 
of motion.  There is not an approximate balance of positive 
and negative evidence regarding these issues on appeal as to 
warrant application of the doctrine of benefit of doubt. 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased rating for residuals of a shell 
fragment wound to the right shoulder with multiple nerve 
injury and impaired hand and forearm function, including on 
an extraschedular basis is denied.

Entitlement to an increased rating for residuals of a shell 
fragment wound to the right shoulder girdle and arm muscles 
with fracture of the right humerus and arthritis, including 
on an extraschedular basis is denied.

Entitlement to a separate, compensable rating for shell 
fragment wound scarring of the right upper extremity, other 
than a right wrist scar is denied.

Entitlement to special monthly compensation based on loss of 
use of the right hand is denied.

Entitlement to an increased rating for postoperative 
residuals of a left knee injury consisting of subluxation 
and/or instability, including on an extraschedular basis is 
denied.

Entitlement to a separate, third compensable rating for 
postoperative residuals of a left knee injury consisting of 
traumatic arthritis with limitation of knee motion is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

